      Case 1:18-cv-00198-DLH-CRH Document 27 Filed 04/23/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

Charles C. Ocker,                    )
                                     )    ORDER AMENDING SCHEDULING
                                     )    PLAN
             Plaintiff,              )
                                     )
        vs.                          )
                                     )
Quality Mat Company of North Dakota, )
L.L.C.,                              )    Case No.: 1:18-cv-198
                                     )
             Defendant.              )
_____________________________________________________________________________

       As articulated at the status conference held today, the Court amends the existing

scheduling deadlines (Doc. No. 23) as follows:

       1.     The parties shall have until October 30, 2020 to complete fact discovery and to

              file discovery motions. Discovery requests shall be served sufficiently in advance

              so that responses come due by this deadline.

       2.     The parties shall provide the names of expert witnesses and complete reports

              under Rule 26(a)(2) as follows:

                      a. Plaintiff: September 11, 2020

                      b. Defendant: October 9, 2020

       3.     The parties shall have until October 30, 2020, to complete discovery depositions

              of expert witnesses.

       4.     The parties shall have until October 30, 2020, to file dispositive motions

              (summary judgment as to all or part of the case).




                                                 1
Case 1:18-cv-00198-DLH-CRH Document 27 Filed 04/23/20 Page 2 of 2



IT IS SO ORDERED.
Dated this 23rd day of April, 2020.
                                          /s/ Clare R. Hochhalter
                                          Clare R. Hochhalter
                                          United States Magistrate Judge




                                      2
